       Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 1 of 19 PageID #: 7




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19390879
Notice of Service of Process                                                                            Date Processed: 02/20/2019

Primary Contact:           Anthony D. Coniglio
                           Liberty Mutual Insurance Company
                           175 Berkeley Street
                           Boston, MA 02116

Entity:                                       Liberty Mutual Insurance Company
                                              Entity ID Number 1765547
Entity Served:                                Liberty Mutual Insurance Company
Title of Action:                              Cody J. Stafford vs. Liberty Mutual Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Lafayette Parish District Court, LA
Case/Reference No:                            20190659 E
Jurisdiction Served:                          Louisiana
Date Served on CSC:                           02/20/2019
Answer or Appearance Due:                     15 Days
Originally Served On:                         Secretary Of State
How Served:                                   Certified Mail
Sender Information:                           Robert B. Brahan, Jr.
                                              337-233-2323

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                               Exhibit A
      Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 2 of 19 PageID #: 8
                                                    State of Louisiana
                                                    Secretary of State

                                                                                                   Legal Services Section
                                                             02/19/2019                  P.O. Box 94125, Baton Rouge, LA 70804-9125
                                                                                                         (225)922-0415




  LIBERTY MUTUAL INSURANCE COMPANY
  C/O CORPORATION SERVICE COMPANY
  501 LOUISIANA AVENUE
  BATON ROUGE, LA 70802-5921




     Suit No.: 20190659
     15TH JUDICIAL DISTRICT COURT
     LAFAYETTE PARISH

     CODY J STAFFORD
     vs
     LIBERTY MUTUAL INSURANCE CO



     Dear Sir/Madam:

     I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
     this document, please return it to the above address with-a letter of explanation. AII other questions regarding this
     document should be addressed to the attorney that filed this proceeding.




                                                                                     Yours very truly,

                                                                                     R. KYLE ARDOIN
                                                                                     Secretary of State




Served on: R. KYLE ARDOIN                                              Date: 02/18/2019
Served by: E CUMMINS                                                   Title: DEPUTY SHERIFF



                                                                                                    No:1109060


JN
       Case 6:19-cv-00356-MJJ-CBW
             r.                   Document 1-2 Filed 03/20/19 Page 3 of 19 PageID #: 9


                                                                   I IIIIIIII IIII IIIII IIIIII IIII III IIIIIII III IIIII IIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIII IIII
                                                                                                                             LAFPC.CV.54212931
                                                                                                                                    cc_kmrachal
Ordered by Atty.: ROBERT B. BRAHAN, JR.


                                             CITATION
 CODY J STAFFORD                                      FIFTEENTH JUDICIAL DISTRICT COURT

 VS                                                   DOCKET NUMBER: C-20190659 E

 LIBERTY MUTUAL INSURANCE CO                          PARISH OF LAFAYETTE, LOUISIANA

STATE OF LOUISIANA
                                                                                               SERVED ®N
                                                                                             ILYYLF- ARD0IN
TO:      LIBERTY MUTUAL INSURANCE COMPANY
         THROUGH AGENT FOR SERVICE OF PROCESS                                                                    ~~ N``3
                                                                                                                       -
         LOUISIANA SECRETARY OF STATE
         8585 ARCHIVES AVE.                                                               SECRETARV OF STATE
         BATON ROUGE, LA 70809                                                           COiV11,AERDIAE DIVISIOIv


                                                             of the Parish of EAST BATON ROUGE,

        You are hereby cited to comply with the demand contained in the petition, a certified copy of which
accompanies this citation, (exclusive of exhibits). You should file an answer or other pleading to said petition
in the office of the Clerk of the FIFTEENTH JUDICIAL DISTRICT COURT, in the Lafayette Parish
Courthouse, LAFAYETTE, Louisiana, within fifteen (15) days after the service hereof. Alternatively, your
failure to comply herewith will subject you to the penalty of entry of default judgment against you.
        Witness the Honorable Judges of said Court, this FEBRUARY 1, 2019.                              %r




                                                             t                         Deputy Clerk of Coup:.
                                                                                         Lafayette Parish'    ,•

*Additionally, you are hereby served with the following attached documents and ordered to comply with
same:

CC: PETITION, PLAINTIFF'S FIRST SET OF INTERROGATORIES, AND FIRST REQUEST FOR
ADMISSIONS



                           SHERIFF'S RETURN
                          LAFAYETTE PARISH SHERIFF


DATE SERVED:                               20           TIME:
SERVED:
PERSONAL ( )
DOMICILIARY ( ) ON
UNABLE TO LOCATE              MOVED ( )              NO SUCH ADDRESS ( )
OTHER REASON:
RECEIVED TOO LATE FOR SERVICE ( )
SERVICE OF WITHIN PAPERS
COSTS FEE $                   MILEAGE $                    TOTAL $
DEPUTY

      ■ a =~,•
4

    Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 4 of 19 PageID #: 10



     CODY J. STAFFORD                               *        15'h JUDICIAL DISTRICT COURT

                                                    *        DOCKET NUMBERC24l9~p5 / &7
     VERSUS
                                                    *        PARISII OF LAFAYETTE

     LIBERTY MUTUAL                                 *        STATE OF LOUISIANA
     INSURANCE COMPANY


                                                 PETITION



             NOW INTO COURT, through undersigned counsel, comes CODY J. STAFFORD

     ("Petitioner"), a domiciliary of the full age of majority of the Parish of Lafayette, State of

      Louisiana, who with respect represents:



             Made defendant herein is:

             A. LIBERTY MUTUAL INSURANCE COMPANY, a foreign insurer licensed to do and
                doing business within the State of Louisiana, which at all times relevant herein
                provided a policy of uninsured and/or underinsured motorist coverage to plaintiff,
                 CODY J. STAFFORD, which policy provides insurance for the uninsured and/or
                underinsured portion of the damages alleged herein.


                                                        2.

             On or about March 15, 2017, petitioner CODY STAFFORD was operating his 2013 Toyota

      Tacoma in a safe and prudent fashion, travelling northbound on Johnston Street, and at a complete

      stop at a red traffic signal, in Lafayette Parish, Louisiana, when, suddenly and without warning, a

      2008 Chrysler 300 owned and operated by Cody S. Wunder slammed into the rear of Petitioner's

      vehicle, causing damages described herein.

                                                        3.

             The above described collision resulted from the fault and/or negligence of Brent Allemaii

      in the following non-exclusive particulars:

                A. In failing to maintain a proper lookout;

                B. In failing to remain attentive;

                C. In rear-ending the vehicle in front of him;

                D. In failing to stop in time;

                E. In failing to yield;

                 F.   In carelessly operating his vehicle; and

                 G. In failing to see what he should have seen.


                                                    PAGI? 1 OF 3
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 5 of 19 PageID #: 11



                                                    0
         As a result of the above described collision, Petitioner, CODY STAFFORD, sustained

 serious and permanent injuries that have resulted in past and future physical and mental pain and

 suffering, loss of enjoyment of life, past and future loss of earnings aiid loss of earning capacity

 that has necessitated that she incur medical expenses, both past and fi.iture, all of which entitles her

 to recover a sum reasonable in the premises, and for all equitable relief available under the law.

                                                    5.

         Because Cody S. Wunder was underinsured for this loss, petitioner is entitled to recover

 his damages from defendant, LIBERTY MUTUAL INSURANCE COMPANY, under the above

  described contract of insurance.

                                                    31

         LIBERTY NIUTUAL INSURANCE COMPANY has thus far failed to provide appropriate

  unconditional tender(s) in accordance with Louisiana law, said insurer is acting in bad faith and

  petitioner is entitled to recover statutory penalties, expenses of litigation, attorney fees and all of

  the benefits, statutory and contractual, to which he is entitled against said LIBERTY MUTUAL

  INSURANCE COMPANY, as well as damages for the failure to malce adequate tender timely.

                                                    7.

          At this time, the damages sustained by Petitioner totals more than $50,000.00, exclusive of

  interest and costs.



          WHEREFORE, Petitioner, CODY STAFFORD prays that a certified copy of this

  complaint be served upon defendant, LIBERTY MUTUAL INSURANCE COMPANY, and that

  after due proceedings are had there be judgment herein in favor of CODY STAFFORD and against

  defendant, LIBERTY MUTUAL INSURANCE COMPANY, in a sum reasonable in the premises

  together with interest from the date of judicial demand until paid, for all costs of these proceedings,

  and all other just and equitable relief as the nature and equity of the case may permit or require.




                                                PAGL 2 OF 3
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 6 of 19 PageID #: 12



                                     Respectfully submitted,

                                            SSARD & DAVID



                                  7  Blake R. David (Bar No. 27427)
                                     Robert B. Brahan, Jr. (Bar No. 31390)
                                     Post Office Box 3524
                                     Lafayette, Louisiana 70502-3524
                                     (337) 233-2323 - Telephone
                                     (337) 233-2353 - Fax
                                     ATTORNEYS FOR PLAINTIFF,
                                     CODY J. STAFFORD



 PLEASE SERVE:

  LIBERTY MUTUAL INSURANCE COMPANY
  Through Agent for Service of Process
  Louisiana Secretary of State
  8585 Archives Ave.
  Baton Rouge, LA 70809




                                                        3
                                              E9LED TiiiS   DAY EF ----
                                                  TRUE COPY ATTEST, IAEAYET4E f LA




                                    PAcTE 3 0F 3
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 7 of 19 PageID #: 13



 CODY J. STAFFORD                               *       15t" JUllICIAL DISTRICT COURT

                                                *       DOCKET NUMBER P61q~ps7~ ~
 VERSUS
                                                *       PARISH OF LAFAYETTE
 LIBERTY MUTUAL
 INSURANCE COMPANY                              *       STATE OF LOUISIANA


                  PLAINTIFF'S FIRST SET OF INTERROGATORIES AND
                    REQUESTS FOR PRODUCTION PROPOUNDED TO
                      LIBERTY MUTUAL INSURANCE COMPANY


 TO:     LIBERTY MUTUAL INSURANCE COMPANY
         Through Agent for Service of Process
         Louisiana Secretary of State
         8585 Archives Ave.
         Baton Rouge, LA 70809

         PLEASE TAKE NOTICE that you are hereby notified and required to answer separately,

 fully, in writing and under oath, the Interrogatories set forth below and to serve your answers tliereto

 on Plaintiff, CODY STAFFORD, through undersigned counsel, pursuant to the Louisiana Code of

 Civil Procedure. These interrogatories are deemed to be continuing in nature. In answering these

  interrogatories, please furnish such information as is available to you, not merely information you

  now have of your own personal knowledge or merely within the knowledge of the party answering

  these interrogatories on your behalf. In other words, please furnish information that is in the

  possession of any of your agents, employees, officers, servants or any other persons acting on your

  behalf, or information which is otherwise subject to your custody or control.

                              DEFINITIONS AND INSTRUCTIONS

         TAKE NOTE that the following definitions apply to your answers to these interrogatories:

         A.      The term "plaintiff' means CODY STAFFORD

         B.      The terms "defendants" and "LIBERTY MUTUAL," for ptuposes of these
                 interrogatories, mean any division or subdivision of Liberty Mutual Insurance
                 Company, including any of its or their affiliates, subsidiaries, agents,
                 employees, officers, servants or others subject to its custody or control,
                 including experts, accountants, attorneys and financial advisors/consultants.

          C.     "Documents" means any printed, typewritten or handwritten instrument of
                 whatever character or the physical expression of any means of storage of
                 information and includes, without limitation, any correspondence,
                 memorandum, memoranda, internal correspondence, internal memorandum,
                 internal memoranda, interoffice memoranda, interoffice mernorandum,
                 interoffice communications, e-mails, faxes, minutes of any meeting,
                 contracts, agreement, letter, hand or typewritten note, transcripts, reports,
                 computer printout, computer generated notes, computer tape, computer disc,
                 microfilm, microfiche, tape recording, photograph, motion picture, plat,
                 diagram, packaging, envelopes, return receipts, bills, invoices, charges,

                                               Page 1 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 8 of 19 PageID #: 14



                monthly statements, checks, diaries, calendars, survey, voice tapes,
                recordings, other items of a similar nature, originals, and non-identical
                copies, and where original and/or non-identical copies are available, a copy of
                the original and a copy of all non-identical copies.

        D.      The term 6Grecording" includes the original, if available, or, if not, any copy,
                reproduction or facsimile of any electronic, stenographic, taped or recorded (audio or
                video) of anything whatsoever;

        E.      The teim "fact" or "facts" shall include any occurrence, event, action,
                communication, meeting, transaction, conduct or matter from whicli you
                formed your opinion or decided upon your course of action;

        F.      Whenever you are asked to identify a document, photograph, video, fact, recording,
                entity or person, you must provide the following information:

                A.      With respect to tangible objects (i.e. dates or things), its date, location
                        at the time of your answers, its preparer, name and address of its
                        present custodian, and a summary of its contents.

                B.      With respect to a fact, the date, location and persons participating,
                        present or involved, the substance of what transpired or what was
                        communicated between and among such persons, and any documents
                        reflecting, referring or pertaining in any way thereto.

                C.      With respect to a person, his or her present name, business and
                        residential address, business and residential telephone numbers,
                        employer and any past, present or future relationship with any party to
                        this dispute.

                 D.     With respect to an entity, its full narne, legal form (i.e. sole
                        proprietorship, limited liability company, partnership, corporation,
                        etc.), its business address, any trade names or names under which it
                        does business, and past, present or future relationship to any party to
                        this dispute.

                 E.     The teims "communication" or "communieations" means any
                        written or oral transcriptions of any nature between one or more
                        persons, whether acting on their own or others behalf, and shall
                        include the date of the communication, parties taking part, general
                        subject matter, and whether or not such was immortalized (i.e.
                        recorded, transcribed, scanned, etc.)

         G.      Objection or Claim of Privilege: If you object to any portion of or an entire
                 interrogatory herein, you shall (1) answer those portions not objected to; (2) state
                 your lawful grounds for objection; and (3) state between whom the allegedly
                 privileged communication toolc place, the date and whether or not such information is
                 available for inspection by the Court.


  INTERROGATORY NO. 1:

         As to each separate Request for Admissions propotulded contemporaneously herewith that

  you have not admitted, please state all bases for denial and the names and addresses of any witnesses

  who would in any way support the denial of same and/or identify specifically and in detail all

  documents that would support your denial.



                                               Page 2 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 9 of 19 PageID #: 15



  INTERROGATORY NO. 2

         Please state the full name and address, giving street number, city, date, and telephone number

  of every person from whom you or anyone acting on your behalf has obtained a written or recorded

  statement concerning any matter at issue in this lawsuit, and please indicate the date on which each

  such statement was obtained, the narne, address, and employer of the person takiiig the statement,

  and identify all persons having copies of each such statement.

  INTERROGATORY NO. 3:

          Please state each person, claims representative, claims adjuster, slipervisor, etc. wlio has

  handled and/or adjusted Petitioner's claim. With respect to each such person, please state theii• full

  name; residential and business address; employer and job title; tiine period during wliich they

  handled and/or adjusted Petitioner's claim; whether this person is still employed with you and, if not,

  the reason for their departure.

  INTERROGATORY NO. 4:

          Please state each person, claims representative, claims adjuster, supervisor, etc. who took part

  in any phase of the decision-making process whatsoever to settle Petitioner's claim. With respect to

  each such person, please state their full name; residential and business address; employer and job

  title; time period during which they handled and/or adjusted Petitioner's claim; whether this person

  is still employed with you and, if not, the reason for their departure.

  INTERROGATORY NO. 5:

          State with specificity and describe in detail each and every exhibit that will be used by you in

  the trial of this matter, including but not limited to the physical description of the exhibit; the date

  prepared, the name, address, and telephone number of the person(s) or entity who presently has

  control and/or custody of such exhibit; and the substance of what such exhibit represeiits.

  INTERROGATORY NO. 6:

          State the names, addresses, telephone numbers and employers of all persons whom you may

  call as lay witnesses in the trial of this case, and state the substance of the testimony of each sucli

  witness.

  INTERROGATORY NO. 7:

           Please identify specifically and in detail any impeachment evidence that you will seek to

   introduce at the trial of this matter.



                                                Page 3 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 10 of 19 PageID #: 16



  INTERROGATORY NO. 8:

         State the name of each person whom you expect to call as an expert witness at t.he trial of this

  action. As to each expert witness, state the subject matter upon which the expert will testify; a

  summary of the facts and opinions to which the expert is expected to testify, and a summary of each

  opinion; any journals, treatises, or other publications such expert has relied upon in the formation of

  any opinion pertaining to this claim; and, if the expert has submitted a written report concerning the

  aforesaid subj ect matter, identify such report, as well as the person or persons having possession of a

  copy of such written report.

  INTERROGATORY NO. 9:

          Please identify each and every basis for Liberty Mutual's denial of payinent of its policy

  limits in this case for the occurrence that is the basis of this lawsuit. With regard to each basis, please

  provide all specific facts which you contend form the basis for Liberty Mutual's position, the name

  and address of each person known to you or reasonably believed by you to possess information that

  would substantiate Liberty Mutual's position, the name and address of any expert witness consulted

  by you, your attorney or representative whose testimony could substantiate Liberty Mutual's

  position, and identity, contents and custodian of each document, diagram, record, memorandum or

  other writing known to you or reasonably believed by you to contain information which would

  substantiate Liberty Mutual's position.

  INTERROGATORY NO. 10

          Please detail in specificity with particular numbers Liberty Mutual's quantum evaluation of

  the damages in this matter (CODY STAFFORD's Past mental and physical pain and suffering,

  Future physical pain and suffering, Past & Future Impairment of Bodily Functions & Disability, Past

  & Future Loss of Enjoyment of Life, Past Medical Expenses, Future Medical Expenses, Past Lost

   Wages, and Future Lost Earnings/Earning Capacity.) You have seen plaintiffs' evaluation, so please

   list specific numbers for each category of plaintiff's damages.

   INTERROGATORY NO. 11

           With regard to the above quantum evaluation, please provide all specif c facts (rather than

   general allegations) which you contend form the basis for this evaluation, the name and address of

   each person lcnown to you or reasonably believed by you to possess information that would

   substantiate these allegations, the name and address of any expert witness consulted by you, your

   attorney or representative whose testimony could substantiate these allegations, and identity, contents
                                                 Page 4 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 11 of 19 PageID #: 17



  and custodian of each document, diagram, record, memorandum or other writing known to you or

  reasonably believed by you to contain information which would substantiate these allegations.

                                 REQUESTS FOR PROI)UCTION

  REQUEST NO. 1:

          The original and/or copy of the entire claims file (inside and out, front and back) that was

  maintained by you in connection with Petitioner's claim. This request should include all docuflnents

  of any kind and nature as defined in the "Definitions and Instructions" section above.

  REQUEST NO. 2:

          The original and/or copy of the entire claims file (inside and out, front and back) that was

  maintained by any other adjuster, representative, employee, agent or claim handler in connection

  with Petitioner's claim. This request should incltide all documents of any kind and nature as defined

  in the "Definitions and Instructions" section above.

  REQUEST NO. 3:

          All written, typed or mechanically recorded statements taken by you pertaining to the

  occurrence.

  REQUEST NO. 4:

          All written, typed, or mechanically recorded statements made by any person pertaining to the

   occurrence.

   REQUEST NO. 5:

          All reports, notes, diagrams, documents, j ournals, treatises, or other publications relied upon

   in the formation of any opinion pertaining to this claim.

   REQUEST NO. 6:

          A print out or screen shot of all electronic forms purportedly executed by Cody Stafford

   relative to Liberty Mutual Policy Number AOF-298-1 12676-40 7 8.

   REQUEST NO.7:

          All correspondence between Liberty Mutual and Cody Stafford.

   REQUEST NO. 8:

          All documents in your possession purported to be signed by Cody Stafford.




                                                Page5of10
   Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 12 of 19 PageID #: 18



      REQUEST NO. 9:

              All reports, notes, diagrams, documents, journals, treatises, or other publications relied upon

      in the formation of any opinion pertaining to this claim by any expert retained by you in this matter.

      ItEQUEST NO. 10:

              The most recent resume' or curriculum vitae of all experts consulted by you.

      ItEQUEST NO. 11:

              All exhibits identified in your responses to the Interrogatories propounded

      contemporaneously herewith. This includes the production of all exhibits you intend to introdtice or

      use at trial.

      REQUEST NO. 12:

              Any and all impeachment evidence that you intend to introduce at the trial of this matter.

      REQUEST NO. 13:

              Any and all expert witness reports rendered in connection with any matter at issue in this

      litigation.

      REQUEST NO. 14:

              All documents referred to, referenced, or otherwise relied upon in your Answers to

      Petitioners' Interrogatories and/or Requests for Admission filed conteinporaneously herewith.

      REQUEST NO. 15:

               Please produce an entire legible copy of your file associated with Liberty Mutual Liberty

      Mutual Policy Number AOF-298-1 12676-40 7 8 with all documents, correspondence, office notes,

      payment schedules, fees paid, file activity and associated items and/or documents of any nature

      whatsoever with respect to Petitioner's claim.


                                                      Respectfully submitted,

                                                      BROUSSARD & DAVID, LLC




                                                      Blake R. David (Bar No. 27427)
                                                      Robei-t B. Brahan, Jr. (Bar No. 31390)
                                                      P. O. Box 3524
                                                      Lafayette, Louisiana 70502-3524
                                                      (337) 233-2323 - Telephone
                                                      (337) 233-2353 - Fax
FILEE) THI~~~~~ ~. ---- --- , ~0                      ATTORNEYS FOR PLAINTIFF,
    ~'{~U OPY ATTEST, LAFAYETTE, LA                   CODY STAFFORD


            ®epu y CI rk of Co rt                  Page 6 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 13 of 19 PageID #: 19



   CODY J. STAFFORD                               *       15" JUDICIAL DISTRICT COURT

                                                  *       DOCKET NUMBER               470196(05746:
   VERSUS
                                                  *       PARISH OF LAFAYETTE
   LIBERTY MUTUAL
   INSURANCE COMPANY                              *       STATE OF LOUISIANA


                               FIRST REQUEST FOR ADMISSIONS


   TO:    LIBERTY MUTUAL INSURANCE COMPANY
          Through Agent for Service of Process
          Louisiana Secretary of State
          8585 Archives Ave.
          Baton Rouge, LA 70809

          PLEASE TAKE NOTICE that you are hereby notified and required to answer separately,

   fully, in writing and under oath the Requests for Admissions set forth below and to serve the answers

   thereto on CODY STAFFORD through their undersigned counsel, within fifteen (15) days after

   service, pursuant to the Louisiana Code of Civil Procedure.

                                  DEFINITIONS AND INSTRUCTIONS

          A.      "You" or "your" shall refer to Liberty Mutual Insurance Company, or
                  any person acting on behalf thereof.

          B.      "Document" means any printed, typewritten or handwritten
                  instrument of whatever character or the physical expression of any
                  means of storage of information and includes, without limitation, any
                  correspondence, memorandum, agreement, letter, hand or typeATitten
                  note, computer printout, computer tape, computer disc, microfilm,
                  microfiche, tape recording, photograph, motion picture, plat, diagram,
                  survey, voice tapes, recordings, other items of a similar nature,
                  originals, and non-identical copies, and where original and/or non-
                  identical copies are available, a copy of the original and a copy of all
                  non-identical copies.

           C.     "Identify" or "identity" means the following unless additional
                  information is requested in a given request for admission:

                       With respect to a natural person, the person's full name,
                       present employer, title, job description, business and
                       home address and telephone numbers, and his
                       relationship with the adverse party;

                   2. With respect to a person other than a natural person,
                       including any business entity, identify means to include
                       its name, its address (all business addresses) and its date
                       and place of formation, the type of legal entity that it is,
                       and its chief executive officer;

                        Identification of "instance of occurrence" means each
                        event referred to in the Interrogatoiy, including, without
                        limitation, an explanation or description of the event, the
                        date on which the event occurred, and witnesses to the

                                                Page 7 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 14 of 19 PageID #: 20



                   event, the persons involved in the event, whether their
                   involvement deals with causation, participation, by-
                   stander, or affected by the event, and the location or
                   place of the event. If an event occurs more than once,
                   each event is to be considered and identified as a
                   separate "instance or occurrence".

              4.   With respect to a"document", identify means to state its
                   title, date, author, addressee, recipient, subject matter or
                   general nature, present location and custodian. Such
                   documents should be identified whether or not such
                   documents are in the possession of any of the parties to
                   this litigation or their attorneys and whether or not the
                   document is claimed to be privileged.

              5.   With respect to          "oral statements"        or
                   "communications", identification means to state the
                   maker, recipient, when made, where made, the person
                   present when the communication was made, the mode of
                   communication and the subject matter and date of the
                   communication.

              6.   With respect to an identification of "demands" made by
                   plaintiff on defendant or defendants, you should include
                   any document and/or communication by you and if oral,
                   whether by telephone or a personal conference, wherein
                   you sought information related to the catises of action
                   asserted in the suit.

        D.    "Communications" is a transmission from one person to another or
              in the presence of another, whether written, oral, telephonic,
              electronic or by any other means.

        E.    "Person" means the plural as well as the singular and includes
              without limitation, any natural person as well as any firin,
              corporation, unincorporated association, partnership or other foiin of
              legal entity unless the context clearly indicates otherwise.

         F.    With regard to doctunents for which you claim a privilege, please
               state the type of privilege claimed and its basis. In lieu of identifying
               any document, a copy thereof may be provided.

         G.    If the answer to any Interrogatory is not made from the personal
               knowledge of the person answering, identify each person from whom
               or each document from which information was obtained to make the
               particular answer and identify each person having knowledge of such
               information.

         H.    With regard to the production of documents that may be requested
               herein, "produce" or "provide" shall mean if you will do so without
               a Motion to Produce; if there are documents that you refuse to
               provide, identify those documents in responding to this request and
               give the reasons for your refusal.

         I.    "Occurrence" means the events leading to the darnage described in
               Plaintiff's Petition.

         J.    The responses to requested shall be produced at the offices of
               Broussard & David, 600 Jefferson St., Lafayette, Louisiana 70501
               within the required time.

                                             Page 8 of 10
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 15 of 19 PageID #: 21



  REQUEST FOR ADMISSION NO. 1:

         Please admit that on March 15, 2017, Cody Stafford was operating a 2013 Toyota Tacoma

  that was insured by Liberty Mutual Insurance Company bearing policy number

  AOF298112676407B.

  REQUEST FOR ADMISSION NO. 2:

          Please admit that Cody Wunder was solely at fault for the accident on March 15, 2017.

  REQUEST FOR ADMISSION NO. 3:

          Please admit that the policy issued by Liberty Mutual Insurance Compaiiy bearing policy

  number AOF-298-1 12676-40 7 8 maintained liability coverage with policy limits of $500,000 per

  person /$500,000 per accident.

  REQUEST FOR ADMISSION NO. 4:

          Please admit that the policy issued by Liberty Mutual Insurance Company bearing policy

  number AOF-298-112676-40 7 8 provided coverage to Cody Stafford on March 15, 2017.

  REQUEST FOR ADMISSION NO. 5:

          Please admit that the document attached hereto as Exhibit "A" is the UM Selection form

   associated with Liberty Mutual Insurance Company Policy Number AOF-298-1 12676-40 7 8.

   REQUEST FOR ADMISSION NO. 6:

          Please admit that the document attached hereto as Exhibit "A" is the only UM Selection form

   associated with Liberty Mutual Insurance Company Policy Number AOF-298-112676-40 7 8.

   REQUEST FOR ADMISSION NO. 7:

          Please admit that on or before November, 2018, Liberty Muttial received a Life Care Plan

   reflecting plaintiff's future medical care dated October 22, 2018.

   REQUEST FOR ADMISSION NO. 8:

          Please admit that Liberty Mutual has made no unconditional tender since its receipt of the

   Life Care Plan dated October 22, 2018.




                                               Page 9 of 10
Case 6:19-cv-00356-MJJ-CBW
      1 i l r              Document 1-2
                                    ~ Y Filed 03/20/19 Page 16 of 19 PageID #: 22



                                      Respectfully submitted,

                                      BROUSSARD & DAVID, L.L.C.




                                      BLAKE R. DAVID (No. 27427)
                                      ROBERT B. BRAHAN, JR. (No. 31390)
                                      600 Jefferson Street
                                      Chase Tower - Suite 700
                                      Post Office Box 3524
                                      Lafayette, Louisiana 70502-3524
                                      (337) 233-2323 - Telephone
                                      (337) 233-2353 - Fax
                                      ATTORNEY FOR PLAINTIFF,
                                      CODY STAFFORD




                                                                       ~F
                                                    ~ILEY3 THiS ~~DAY:O;  ~~~~o-
                                                                          *-
                                                        TR E COPY ATTEST LAFAYE E LA


                                                                ®eputy Clerk of Cou


                                    Page 10 of 10
       Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 17 of 19 PageID #: 23
     R. KYLE ~ALRDOIN                                   'I.",........I.: -   U.S.POSTAGIF->>PITNEYBOWF'8
   SECRETARY OF STATE
       P"O "#M 94125                                                         7-IP 70802 $ ol J.3.50
 BATON ROVGE,      70804-9125                                                024VI
                                                                             0000352947FE8 19 2019




                           .:.~.
         ~ ~~,                         ~        ~.


                                   ,                                                                       I
   .             ::~ ~.




       ;- ~~     .        ~ ~~• ~ ~ _ ~
                     ;~,:~ ~-.

            ; ~'~~~ ~~~ ~.~
       ~ ~ ~ .~ ~~; ~ . ~                  ,~
                         f




SS151-A
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 18 of 19 PageID #: 24
Case 6:19-cv-00356-MJJ-CBW Document 1-2 Filed 03/20/19 Page 19 of 19 PageID #: 25
